PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,209,887
Issue Date:  28 Dec 2021
Application No. 15/926,288
Filing or 371(c) Date: 20 Mar 2018
Attorney Docket No.   579-7348


:
:	DECISION ON PETITION
:
:
:




This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed January 5, 2022, requesting that the Office adjust the patent term adjustment from 372 days to 464 days.  

The Office acknowledges the submission of the $210.00 fee set forth in 37 C.F.R. § 1.18(e) (Office records show it was charged to Deposit Account number 50-5932 on May 10, 2022).  No additional fees are required.  Patentee has indicated on the second page of this petition that this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On December 28, 2021, the Office determined that applicant was entitled to 372 days of PTA.  

On January 5, 2022, Patentee filed a request for redetermination of patent term adjustment requesting a PTA of 464 days, pursuant to 37 C.F.R. § 1.705(b). 

Decision

Upon review, the USPTO finds that Patentee is entitled to 449 days of PTA.  

Two periods of reduction are in dispute.

“A” Delay

The Patentee and the Office agree there are 615 days of “A” delay under 35 U.S.C. 
§ 154(b)(1)(A).


 “B” Delay 

The Patentee and Office agree there are 50 days of “B” delay.  

“C” Delay

The Patentee and Office agree there are zero days of “C” delay.  

Overlap

The Patentee and Office agree there are zero days of overlap.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

Two periods of reduction are in dispute.

Regarding the first period of reduction that is in dispute, the Office agrees that a 183-day reduction is not warranted in regards to the suspension of action, and that a 91-day is warranted.

The 183-day reduction has been removed and a reduction of 91 days has been entered.

Regarding the second period that is in dispute, the Office assessed a 24-day reduction under the pre-Supernus version of 37 C.F.R. § 1.704(c)(10).  However, since this application contains a notice of allowance that was mailed on or after July 16, 2020, the post-Supernus version of 37 C.F.R. § 1.704(c)(10) applies.  See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335 (June 16, 2020). 1

The Office mailed a notice of allowance on August 19, 2021; Patentee filed an amendment to the claims on September 27, 2021; and, the Office mailed a corrected notice of allowability on October 20, 2021.  The period beginning on August 20, 2021 and ending on September 27, 2021 totals 39 days: it follows a 39-day reduction is warranted under 37 C.F.R. § 1.704(c)(10).  

The reduction of 24 days has been removed and a 39-day reduction has been entered.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
615 (504 + 111) + 50 (1380 – 233 – 1097) + 0 – 0 – 216 (86 + 91 + 39) = 449

Patentee’s Calculation:

615 (504 + 111) + 50 (1380 – 233 – 1097) + 0 – 0 – 201 (86 + 91 + 24) = 464

Conclusion

Patentee is entitled to PTA of 449 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 615 + 50 + 0 – 0 – 216 = 449 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 449 days.

Alternatively, if Patentee accepts this redetermination and would prefer the issuance of a certificate of correction sooner than seven months from the mailing of this decision, a petition may be filed requesting a PTA of 449 days.  No fee is associated with the filing of the petition, however any such submission that is received more than two months from the mail date of this decision would require an extension of time to make timely the submission.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 11,209,887 B1
		DATED            :     Dec. 28, 2021				DRAFT
		INVENTOR(S) :     Jung
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 372 days

      Delete the phrase “by 372 days” and insert – by 449 days --	
		






















    
        
            
        
            
        
            
        
            
    

    
        1 The notice is viewable here: https://www.govinfo.gov/content/pkg/FR-2020-06-16/pdf/2020-11786.pdf.
        
        2 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.